 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 257 
In the House of Representatives, U. S.,

March 19, 2009
 
RESOLUTION 
 Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time on the legislative day of March 19, 2009, for the Speaker to entertain motions that the House suspend the rules relating to a measure addressing excessive compensation paid to employees of corporations in which the Federal government has a significant interest. 
 
Lorraine C. Miller,Clerk.
